Spencer, J.
Appellant was convicted in the Madison Circuit Court of the offense of permitting his property to be used for immoral purposes, in violation of §2357 Burns 1914, Acts 1905 p. 584, §460. Prom this judgment this appeal is prosecuted.

1.

The third count of the amended affidavit, which is questioned here, is as follows: ‘ ‘ State of Indiana, Madison County, ss: Third Count. Said affiant further swears that as he is informed and believes, on the first day of January, 1912, at and in the county of Madison *526and State of Indiana, one John Wmegardner did then and there unlawfully permit a certain house, to wit: the second story of a brick building, number 118J South Sixteenth Street on Lot — in the City of Elwood, at and in the county and state, which he had theretofore let to one Minnie Hart to be kept as a house of ill-fame and resorted to for the purpose of prostitution and lewdness; that the said John Winegardner then and there well knew that said house was to be kept as a house of ill-fame and as aforesaid, contrary”, etc. Appellant challenges the ruling of the court on his motion to quash, insisting that the allegations therein are “to say the least, doubtful, uncertain, ambiguous, incomplete and defective.” This sufficiently follows the language of the statute. One who knowingly permits a house, which he has let, to be so kept, commits the offense defined. If the words of a statute defining an offense are substantially followed, or equivalent words are used, it will be sufficient. Lavelle v. State (1894), 136 Ind. 233, 36 N. E. 135; Hamilton v. State (1895), 142 Ind. 276, 41 N. E. 588; Shelton v. State (1910), 173 Ind. 462, 89 N. E. 860, 90 N. E. 897.

2.

Appellant contends that the allegation of venue is defective. The caption of the affidavit states the proper State and county and the body of the affidavit alleges “at and in the County of Madison, State of Indiana, * * * a certain house, in the City of Elwood, at and in the county and state * * This is sufficient. Turpin v. State (1881), 80 Ind. 148; Long v. State (1877), 56 Ind. 133; Anderson v. State (1885), 104 Ind. 467, 4 N. E. 63, 5 N. E. 711; Hawkins v. State (1894), 136 Ind. 630, 36 N. E. 419.

3.

Appellant insists that the trial court erred in overruling his motion for a new trial, asserting that the verdict was not sustained by sufficient evidence. An examination of the evidence shows that there was evidence to support the verdict. It is not the province of this court *527to weigh, the evidence. Hall v. State (1912), 178 Ind. 478, 98 N. E. 712. There being no reversible error in the record, the judgment is affirmed.
Note. — Reported in 104 N. E. 969. See, also, under (1) 14 Cyc. 500; (2) 22 Cyc. 312; (3) 12 Cyc. 906.